ACCEPTED
                                                                                              01-15-00395-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        10/5/2015 12:00:00 AM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                  No. 01-15-00395-CR

                                                                        FILED IN
EVER RODRIGUEZ GONZALEZ                    X                1st OF
                                                 IN THE COURT   COURT OF APPEALS
                                                                   APPEALS
                                                                HOUSTON, TEXAS
                                           X                    10/3/2015 12:13:42 PM
                                           X                    CHRISTOPHER A. PRINE
VS.                                        X     FOR THE     STATE OF TEXAS
                                                                         Clerk
                                           X
                                           X
THE STATE OF TEXAS                         X     1ST JUDICIAL DISTRICT


               MOTION FOR FINAL EXTENSION OF TIME
                    TO FILE APPELLANT’S BRIEF

      COMES NOW, EVER RODRIGUEZ GONZALEZ, Appellant, and moves

for an extension of time in which to file the Appellant’s brief, until and including

Monday, October 12, 2015, and would further show as follows:

      A. The deadline for filing the brief in this cause was September 28, 2015;

      B. A request is hereby made for an extension of time to file the Appellant’s

Brief, until and including Monday, October 12, 2015;

      C. The undersigned attorney, Bob Wicoff, has been unusually busy with other

matters which have kept him from completing the brief by the current deadline,

including, but not limited to, the following:

      KENNETH BROWN VS. THE STATE OF TEXAS; NO. 01-15-00357-CR;
      Appellant’s Brief due October 5, 2015.

      Additionally, the undersigned serves on two panels of the Texas Forensic

Science Commission, the Hair Microscopy Panel and the DNA Mixture Interpretation

Panel, both of which consume a large amount of the undersigned’s time and typically
require weekly out-of-town travel. Counsel has also spoken at two CLEs in the past

month, including a symposium in Boston on September 25, 2015 at Northeastern law

School.

      D. Two previous extensions have been granted. No further extensions will be

needed.

      WHEREFORE, the Appellant requests that the deadline for filing his brief in

this case be extended until and including October 12, 2015.

                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff__________
                                              BOB WICOFF
                                              1201 Franklin, Thirteenth Floor
                                              Houston Texas 77002
                                              (713) 274-6781
                                              TBA No. 21422700
                                              Bob.wicoff@pdo.hctx.net


                          CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on October 3, 2015.




                                              /s/_Bob Wicoff_________
                                              BOB WICOFF